DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/08/22 have been fully considered but they are not persuasive.
On page 7 regarding drawing objections Applicant argues the drawing objections are corrected, noting there was a typographical error regarding “121” and “122” in the specification.
The Examiner notes that this typographical error should be corrected in order to overcome the drawing objection.
On pages 7-8 regarding prior art rejections Applicant argues that the prior art fails to disclose the invention of claim 1 since Lipsey does not disclose the central wheel, satellite wheels, and outer ring gear have “smooth mutually engaging surfaces” since they have toothed engaging surfaces. Applicant argues the definition of “smooth” is provided in the specification as “having a surface free from projections, irregularities, or inequalities”, and thus protrusions do not meet this definition.
The Examiner respectfully disagrees, noting this definition is not present anywhere within Applicant’s specification. Notably, there are two possible definitions of “smooth” which could be relevant to the pending claims. First, which is recited multiple times (pages 3, 5, and 10 of the specification filed 01/15/21) describes “smooth” as “rolling of the satellite wheels on the outer ring gear is caused by the friction forces generated by radial interference between the central wheel and the satellite wheels and the outer ring gear”. Since there is inherently some measure of “radial interference” between all the wheels (or they would not actually be touching), each of the wheels can be described as meeting the above definition. The Examiner notes that a “radial force” only needs some level of radial component (e.g. it can even be angled somewhat and still apply a radial force). Since there is friction generated between the wheels of Lipsey, it is understood to meet Applicant’s definition of “smooth”. 
The only other possible explanation in Applicant’s specification is actually related to a “smooth coating surface”, which only indicates to the Examiner that no roughening treatments or coatings are placed on the wheels. Since Lipsey does not disclose any such rough coatings, they also appear to meet this other interpretation of “smooth”. 
On page 8 Applicant argues that claim 1 requires the rolling of the satellite wheels on the outer ring gear is caused by friction forces, whereas in Lipsey’s rolling is caused by interference between projections of one gear and projections of an opposing gear. Applicant notes that the Examiner’s recitation of [0030]-[0031] and reference to Figures 13-14, which shows radial interaction being provided by the teeth which provide a level of friction, is incorrect since the friction forces applied are “not caused by a radial interference” and hints the Examiner’s explanation is not reasonable.
The Examiner respectfully disagrees, noting, as above, that there is inherently a radial force component of the friction provided by the interaction of the gears of Lipsey. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both “engagement pins” and “housing seats”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sensinger et al. (EP 3102157 B1) hereinafter known as Sensinger.
Regarding claim 1 Sensinger discloses a prosthetic wrist unit (Figure 13) comprising:
a drive motor (Figure 14 item 910) adapted to be kinematically interposed between a distal end of an arm prosthesis and a prosthetic terminal device so as to position the prosthetic terminal device at desired orientations with respect to the arm prosthesis (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Sensinger discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also [0005]), and 
a reduction mechanism comprising a first epicycloidal reduction stage (Figure 13 item 920) and a second cycloidal reduction stage (Figure 13 item 940) connected to each other,
wherein the first epicycloidal reduction stage comprises a central wheel (Figure 13 item 915) connected to a shaft of the drive motor ([0030]; Figure 14 shows the motor 910 on the bottom which connects to the first stage 920), one or more satellite wheels (Figure 13 item 921) rotatably placed around their own axis on a planet carrier (Figure 13 item 922), and a fixed outer ring gear (Figure 13 item 924),
wherein the one or more satellite wheels are in peripheral contact with the central wheel and with the fixed outer ring gear (Figure 13), and the planet carrier being connected to the second cycloidal reduction stage (Figure 13 all the elements of the reduction mechanism are in contact with one another, directly or indirectly), and 
wherein the central wheel, the one or more satellite wheels, and outer ring gear have smooth mutually engaging surfaces in such a way that a rolling of the satellite wheels on the outer ring gear is caused by friction forces generated by radial interference between the central wheel, satellite wheels, and outer ring gear (Figures 13-14, [0030]-[0031] the radial interaction (meeting/obstruction) provided by the teeth provide a level of friction and engagement which interdigitate together. See Applicant’s specification pages 3, 5, or 10 for their special definition of “smooth”).
Regarding claim 2 Sensinger discloses the wrist unit of claim 1 substantially as is claimed,
wherein Sensinger further discloses the first stage is placed proximally (the first stage is positioned proximally as compared to at least some other structure/person/element) and is connected to the shaft ([0030]), and the second stage is placed distally (the second stage is positioned distally as compared to at least some other structure/person/element) and is connected to a terminal device fastening element (Figure 14 shows all the stages being connected to one another, and the motor shaft, as well as being configured to couple to a terminal device fastening element, if desired (see the explanation in the rejection to claim 1 above regarding “functional limitations” and note that the “terminal device” and any “fastening element” thereof is not positively claimed as a part of the “wrist unit”). See also [0033]).
Regarding claim 9 Sensinger discloses the wrist unit of claim 1 substantially as is claimed,
wherein Sensinger further discloses the second stage has a recess in a central area of a proximal end surface, the recess in an assembled condition housing at least a part of the first stage (Figure 14 item 93).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-8 is/are rejected under 35 USC 102 as being anticipated by, or the in alternative, under 35 U.S.C. 103 as being unpatentable over Sensinger as is applied above.
Regarding claim 3 Sensinger discloses the wrist unit of claim 1 substantially as is claimed,
wherein Sensinger further discloses the planet carrier is provided with one or more pins for engaging the one or more satellite wheels (Figure 13 item 923), the wheels being provided with one or more seats for housing the pins, so that the seats are larger than the pins (see Figure 13. The Examiner notes while the inside of the wheels and whether or not there is space for the pins isn’t explicitly shown, the inherency (or at the very least obviousness) of having the wheels include a seat which enables holding the pins in place is understood by the person of ordinary skill in the art, since this would be required for proper function of the planetary gear system).
Regarding claim 4 Sensinger discloses/teaches the wrist unit of claim 2 substantially as is claimed,
wherein discloses further discloses the second stage comprises an input shaft (Figure 13 item 941 shows the shaft of the cam) connected to the first stage (Figure 14 shows how both stages are connected to one another integrally) and is provided with one or more eccentric portions with respect to an axis of the input shaft ([0033]), a fixed outer cam (Figure 13 item 945) defining inner “openings” (Figure 13) and centered around the axis of the input shaft (Figure 13) and one or more cycloidal elements (Figure 13 item 944),
wherein the one or more cycloidal elements are engaged on one or more eccentric portions so as to be rotatable by eccentric orbital motion with respect to the axis of the input shaft ([0033], Figure 14), and being provided with a satellite outer lobing (Figure 13) and having a plurality of holes in which a corresponding plurality of protrusions of an output rotating element engages (Figure 13 item 934/937 features as the output rotating element and protrusions), wherein the output rotating element is connected to the terminal device fastening element (the “terminal device fastening element” is not a part of the positively claimed “wrist unit” (see explanation in the rejection to claim 1 above; however, see Figure 14 which shows the ),
but is silent with regards to the outer cam having inner “lobing” meshing with the outer lobing.
However, regarding claim 4 Sensinger teaches inner recesses (Figure 13 shows holes through element 945 which receive dowels 943). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wrist unit of Sensinger so that the inner openings within the outer cam 945 were inner “lobings” to mesh with the outer lobings of Sensinger, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sensinger.
Regarding claim 5 Sensinger teaches the wrist unit of claim 4 substantially as is claimed,
but is silent with regards to whether there are two cycloidal elements offset with one another.
However, regarding claim 5 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wrist unit of Sensinger to have two cycloidal elements, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6 Sensinger teaches the wrist unit of claim 4 substantially as is claimed,
wherein Sensinger further discloses the fixed outer cam is formed by a plurality of dowels parallel to each other (Figure 13 item 943) arranged to form a crown around the axis of the input shaft (Figure 13) and angularly equally spaced apart so as to form cam seats for engaging with the “outer lobing” (see the modification in the rejection to claim 4 above) of the cycloidal elements (Figure 13).
Regarding claim 7 Sensinger teaches the wrist unit of claim 4 substantially as is claimed,
wherein Sensinger further discloses the output rotating element comprises two parts, a first part of which is placed proximally with respect to the cycloidal elements and a second part of which is placed distally with respect to the cycloidal elements (Figure 13 shows element 934/937 comprising a part which is located on one side of the cycloidal elements and another part which is located on the other side of the cycloidal elements (Figure 14)),
but is silent with regards to the output rotating element having two separate parts connected to one another by protrusions.
However, regarding claim 7 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wrist unit of Sensinger so that the output rotating element comprises two mateable parts connected by protrusions, since it has been held that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. The use of protrusions/holes is likewise an obvious interdigitating feature for allowing the connection of the two parts. 
Regarding claim 8 Sensinger teaches the wrist unit of claim 4 substantially as is claimed,
wherein Sensinger further discloses the planet carrier of the first stage is integrally engaged with the input shaft of the second stage by shape coupling (see Figure 14 in which the shaft 941 is seen in the center, and it is engaged with the carrier which includes the pins holding wheels 921, where the two interdigitate around element 937).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/19/22